DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki (Pub 2018/0097476) teaches a crystal oscillator circuit with bottom electrodes placed at different distances.  Mizusawa et al (Pub 2013/0241358) teaches a crystal oscillator with square electrodes where the ground electrode is placed at a further distance than the connection electrode.
Allowable Subject Matter
Claims 1-20 are allowed.
	None of the cited prior art teaches or suggest that the electrodes on the bottom are rectangular shape with the signal electrode is disposed on an inner side relative to the ground electrode, and wherein a distance from an outer edge of the signal electrode to the one side of the mount surface is larger than a distance from an outer edge of the ground electrode” as is recited in claims 1-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY M SHIN/Primary Examiner, Art Unit 2849